EXHIBIT 99.1 January 28, 2010 RE: RECENT SEATTLE BANK STOCK TRANSACTIONS Dear Seattle Bank Members, With fourth-quarter and year-end 2009 financial reporting well underway, we have received calls from several of our members inquiring about recent transactions of Federal Home Loan Bank of Seattle (Seattle Bank) stock. These members have raised the question based on their need to evaluate their Seattle Bank investment for accounting and disclosure purposes. In response to these requests, we are pleased to provide the following information regarding the Seattle Bank’s capital stock activity during 2009. Please note that Seattle Bank stock transactions typically occur between the bank and a member, but some transactions between or among members are permissible under certain circumstances and have occurred. All Seattle Bank stock transactions have occurred at $100 per share. For the Three Months Ended 12/31/09 For the Year Ended 12/31/09 Capital Stock Activity Class B Class A Class B Class A (in thousands) New member capital stock purchases $ 227 $ 6,187 Existing member capital stock purchases $ 1,074 $ 5,125 $ 19,5355 Transfers of capital stock between unaffiliated members $ 381 During 2009, 13 institutions became members of the cooperative and purchased membership stock in the Seattle Bank. Four of the new member stock purchases occurred in the fourth quarter. In addition, three
